UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51371 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 200 Executive Drive, Suite 340 West Orange, NJ (Zip Code) (Address of principal executive offices) (973) 736-9340 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 1, 2013, there were24,001,517 shares of the registrant’s common stock outstanding. LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2013 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2013 and December 31, 2012 (unaudited) 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 3 Condensed Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 6. Exhibits 26 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance of $15,711 and $17,751 at March 31, 2013 and December 31, 2012, respectively Inventories Prepaid income taxes and income taxes receivable Deferred income taxes, net Prepaid expenses and other current assets Total current assets PROPERTY, EQUIPMENT AND FACILITIES - At cost, net of accumulated depreciation and amortization of $139,648 and $137,834 at March 31, 2013 and December 31, 2012, respectively OTHER ASSETS: Noncurrent receivables, less allowance of $1,156 and $1,078 at March 31, 2013 and December 31, 2012, respectively Deferred finance charges Deferred income taxes, net Goodwill Other assets, net Total other assets TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 1 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) (Continued) March 31, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt and lease obligations $ $ Unearned tuition Accounts payable Accrued expenses Other short-term liabilities Total current liabilities NONCURRENT LIABILITIES: Long-term debt and lease obligations, net of current portion Pension plan liabilities Accrued rent Other long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, no par value - 10,000,000 shares authorized, no shares issued and outstanding at March 31, 2013 and December 31, 2012 - - Common stock, no par value - authorized 100,000,000 shares at March 31, 2013 and December 31, 2012, issued and outstanding 29,569,293 shares at March 31, 2013 and 29,659,457 shares at December 31, 2012 Additional paid-in capital Treasury stock at cost - 5,910,541 shares at March 31, 2013 and December 31, 2012 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 2 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, REVENUE $ $ COSTS AND EXPENSES: Educational services and facilities Selling, general and administrative Gain on sale of assets ) ) Impairment of long-lived assets - Total costs & expenses OPERATING LOSS ) ) OTHER: Interest income 2 2 Interest expense ) ) Other income - 8 LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) LOSS FROM CONTINUING OPERATIONS ) ) LOSS FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES - ) NET LOSS $ ) $ ) Basic Loss per share from continuing operations $ ) $ ) Loss per share from discontinued operations - ) Net loss per share $ ) $ ) Diluted Loss per share from continuing operations $ ) $ ) Loss per share from discontinued operations - ) Net loss per share $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (Unaudited) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive loss Employee pension plan adjustments, net of taxes - Comprehensive loss $ ) $ ) See notes to unaudited condensed consolidated financial statements. 4 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (In thousands, except share amounts) (Unaudited) Accumulated Additional Other Common Stock Paid-in Treasury Retained Comprehensive Shares Amount Capital Stock Earnings Loss Total BALANCE - January 1, 2013 $ $ $ ) $ $ ) $ Net loss - ) - ) Employee pension plan adjustments, net of taxes - Stock-based compensation expense Restricted stock ) - Stock options - - 53 - - - 53 Tax deficiency of stock-based awards and cancels - - ) - - - ) Net share settlement for equity-based compensation ) - ) - - - ) Cash dividend of $0.07 per common share - ) - ) BALANCE - March 31, 2013 $ $ $ ) $ $ ) $ See notes to unaudited condensed consolidated financial statements. 5 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Amortization of deferred finance charges 69 - Deferred income taxes ) Gain on disposition of assets ) ) Impairment of long-lived assets - Provision for doubtful accounts Stock-based compensation expense Deferred rent ) (Increase) decrease in assets Accounts receivable ) ) Inventories ) 87 Prepaid income taxes and income taxes receivable ) ) Prepaid expenses and current assets ) Other assets ) Increase (decrease) in liabilities Accounts payable ) ) Accrued expenses Pension plan liabilities ) ) Unearned tuition ) ) Other liabilities 88 ) Total adjustments Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of property and equipment 17 35 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on borrowings ) - Net share settlement for equity-based compensation ) ) Dividends paid ) ) Principal payments under capital lease obligations ) ) Net cash used in financing activities ) ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ See notes to unaudited condensed consolidated financial statements. 6 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) (Continued) Three Months Ended March 31, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $ Income taxes $ $ 53 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Liabilities accrued for or noncash purchases of fixed assets $ $ See notes to unaudited condensed consolidated financial statements. 7 Index LINCOLN EDUCATIONAL SERVICES CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (In thousands, except share and per share amounts and unless otherwise stated) (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activities – Lincoln Educational Services Corporation and Subsidiaries (the “Company”) is a provider of diversified career-oriented post-secondary education. The Company offers recent high school graduates and working adults degree and diploma programs in five principal areas of study: Automotive Technology, Health Sciences, Skilled Trades, Hospitality Services and Business and Information Technology. The Company currently has 38 schools and five training sites in 17 states across the United States. Basis of Presentation – The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles generally accepted in the United States of America (“GAAP”).Certain information and footnote disclosures normally included in annual financial statements have been omitted or condensed pursuant to such regulations.These statements, which should be read in conjunction with the December 31, 2012 consolidated financial statements of the Company, reflect all adjustments, consisting solely of normal recurring adjustments including impairments, necessary to present fairly the consolidated financial position, results of operations, and cash flows for such periods.The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2013. The unaudited condensed consolidated financial statements include the accounts of the Company and its subsidiaries.All significant intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.On an ongoing basis, the Company evaluates the estimates and assumptions, including those related to revenue recognition, bad debts, fixed assets, goodwill and other intangible assets, stock-based compensation, income taxes, benefit plans and certain accruals and contingencies.Actual results could differ from those estimates. Stock-Based Compensation –The accompanying condensed consolidated statements of operations include stock-based compensation expense of approximately $1.3 million and $0.9 million for the three months ended March 31, 2013 and 2012, respectively.The Company uses the Black-Scholes valuation model for stock options and utilizes straight-line amortization of compensation expense over the requisite service period of the grant.The Company makes an estimate of expected forfeitures at the time options are granted. New Accounting Pronouncements – In October 2012, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2012-04, which makes technical corrections, clarifications and limited-scope improvements to various topics throughout the Codification. The amendments in this ASU that do not have transition guidance and are effective upon issuance and the amendments that are subject to transition guidance will be effective for the Company’s interim and annual reporting periods beginning January 1, 2013. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. In August 2012, the FASB issued ASU No. 2012-03, which amends and corrects various sections in the Codification pursuant to Staff Accounting Bulletin (“SAB”) No. 114, SEC Release No. 33-9250 and ASU No. 2010-22. The amendments and corrections in this ASU are effective upon issuance. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. In July 2012, the FASB issued ASU No. 2012-02, which is included in the Codification under ASC 350, “Intangibles – Goodwill and Other”.This update allows an entity to first assess qualitative factors to determine whether it must perform a quantitative impairment test. An entity would be required to calculate the fair value of an indefinite-lived intangible asset, if the entity determines, based on a qualitative assessment, that it is more likely than not that the indefinite-lived intangible asset is impaired. This guidance is effective for impairment tests performed for the Company’s interim and annual reporting periods beginning January 1, 2013. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. 8 Index 2. WEIGHTED AVERAGE COMMON SHARES The weighted average number of common shares used to compute basic and diluted loss per share for the three months ended March 31, 2013 and 2012 was as follows: Three Months Ended March 31, Basic shares outstanding Dilutive effect of stock options - - Diluted shares outstanding For the three months ended March 31, 2013 and 2012, options to acquire 221,705 and 78,301 shares, respectively, were excluded from the above table because the Company reported a net loss for the quarter and therefore their impact on reported loss per share would have been antidilutive.For the three months ended March 31, 2013 and 2012, options to acquire 144,471 and 313,333 shares, respectively, were excluded from the above table because they have an exercise price that is greater than the average market price of the Company’s common stock and therefore their impact on reported loss per share would have been antidilutive. On April 29, 2011, the Company issued certain employees performance shares that vest when certain performance conditions are met.These performance conditions were not met as of December 31, 2012 with respect to the Company’s performance shares.As a result, the Company has determined these shares to be contingently issuable.Accordingly, 100,602 shares of outstanding performance shares have been excluded from the computation of diluted earnings per share for the three months ended March 31, 2013 and 2012.Refer to Note 7 for more information on performance shares. 3. BUSINESS ACQUISITION On April 18, 2012, the Company acquired all of the rights, title and interest in certain assets and liabilities of Florida Medical Training Institute, Inc. (“FMTI”) for total consideration of $1.7 million, net of cash acquired.FMTI has five locations in Florida: Melbourne, Jacksonville, Tampa, Miami and Coral Springs.FMTI currently offers certificate programs in the fields of Emergency Medical Technician, Paramedic, EKG/Phlebotomy, Nursing Assistant, Fire Fighter and Associate of Science Degrees in Emergency Medical Services and Fire Science Technology.The purchase price allocation resulted in $2.9 million allocated to assets, including $0.5 million to intangible assets and $1.9 million to goodwill, and $1.4 million to liabilities.The goodwill is tax deductible and represents the value of entering a new market where there is no Title IV funding. 4. DISCONTINUED OPERATIONS On July 31, 2012, the Company’s Board of Directors approved a plan to cease operations at seven campuses.The adjustments made to the Company’s business model to better align with the U.S. Department of Education’s (“DOE”) increased emphasis on student outcomes and the Company’s efforts to comply with the 90/10 rule and cohort default rates greatly impacted the population at these campuses.In addition, the current economic environment and regulatory changes under the Consolidated Appropriations Act, 2012, which eliminated the ability to enroll “ability to benefit” students, have made these campuses no longer viable.Accordingly, the Company ceased operations at these campuses as of December 31, 2012.The results of operations are reflected as discontinued operations in the condensed consolidated financial statements. The results of operations at these seven campuses for the three months ended March 31, 2012 was as follows (in thousands): Three Months Ended March 31, Revenue $ Loss before income taxes ) Income tax benefit ) Net loss from discontinued opeartions $ ) 9 Index 5. GOODWILL AND LONG-LIVED ASSETS The Company reviews intangible assets for impairment when indicators of impairment exist.Annually, or more frequently if necessary, the Company evaluates goodwill and intangible assets with indefinite lives for impairment, with any resulting impairment reflected as an operating expense.The Company concluded that at March 31, 2013 there was no indicator of potential impairment and, accordingly, the Company did not test goodwill for impairment. The Company reviews long-lived assets for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.The Company concluded that as of March 31, 2013 there was an indicator of potential impairment and, accordingly, the Company tested long-lived assets for impairment and determined that certain long-lived assets at two campuses were impaired.This resulted in a pre-tax charge of $1.7 million for leasehold improvements. The carrying amount of goodwill at March 31, 2013 is as follows: Balance as of March 31, 2013 Goodwill $ Accumulated impairment losses ) $ Intangible assets, which are included in other assets in the accompanying condensed consolidated balance sheets, consist of the following: Student Contracts Indefinite Trade Name Trade Name Accreditation Curriculum Non-compete Total Gross carrying amount at December 31, 2012 $
